Stephen, J.
delivered the opinion of this court.
Upon the pleadings in this case, according to the true construction of the covenant, which furnishes the basis of the plaintiff’s action, we think the judgment rendered by the court below was correct, and ought to be affirmed. The declaration contain four counts, in neither of which does the plaintiff set out a good and sufficient cause of action, accord-to the sound legal interpretation of the contract upon which he has declared. The first count charges a joint covenant by the defendants, that they would convey a good legal title to the plaintiff for the negro slave called TJpton; this is too clearly defective to admit of controversy, as Dutton, the security, had no title to convey, and never stipulated to any such effect. A contract by him to transfer the title, he having none to convey, would have been idle and nugatory, and therefore, was in fair, legal construction, no part of his undertaking. The second count is, that they covenanted, jointly and severally, that they, or either of them, would convey the title. This count, we |J}ipl?? is also defective, because it does not state the true, legal *269import of the covenant, upon which the suit is instituted, and was therefore fatally defective upon the demurrer of the defendant. In the covenant in this case, it is manifest, that Magraw stood to the plaintiff in the relation of principal, and Dutton in that of security; the title to the negro slave was in Magraw, and not in Dutton; the title was therefore to be made by him, and not by Dutton; to give to the contract a different construction, would be not only doing violence to the dictates of reason and common sense, but to the plain understanding of the parties. In a case where the language of a contract is equivocal and ambiguous, regard is always to be had to the subject matter about which the parties are stipulating; and such a construction of the terms used, is to be adopted, as will carry their intention fully into effect. According to 1 Powell on Contracts, 380, the principle is, “ that the matter in hand is always presumed to be in the mind and thoughts of the speaker, though his words seem to admit a larger sense; and therefore the generality of the words used, shall be restrained by the particular occasion.” But in this case no doubt or ambiguity can well exist, because he expressly contracts in the character of security only. The third count is also vicious, because it states a joint covenant, that Magraw would convey the negro by a good and sufficient title; and assigns as a breach, not a failure or omission to make the title, but the non-delivery of the negro only, according to contract. It is scarcely necessary to say, that such a breach is not within the covenant, as stated by the plaintiff in his pleading. The fourth and last count is the only one, upon which the plaintiff can have the semblance of a title to recover; and that count charges a joint covenant by Dutton and Magraw, that Magraw should convey a good and sufficient title to the negro slave, which it alleges, although often requested, he has refused to do. This count, we also think, is legally insufficient to entitle the plaintiff to recover. After acknowledging the receipt of two hundred dollars, which he says is “ in full in payment for my negro boy Upton” the following covenant is added, “ I do hereby obligate to give the said William Slater a good title *270for said boy when called on ;” to this covenant is subjoined the names and seals of W. M. F. Magraw and George H. Button, the latter adding or rather prefixing to his name the word “ security.” In giving a construction to this covenant, it is important to consider the relation in which the parties respectively stood to the subject matter of the contract, and their competency to do the thing stipulated to be performed; Magraw was the owner, and alone competent to transfer the title covenanted to be made; Button was the security, and had in himself no title to be conveyed. The covenant to give the title was, therefore, the covenant of Magraw alone; and the covenant of Button a several covenant, in the character of surety, that Magraw should make the title, when called on by Slater for that purpose. This, we think, is the true import of the covenant of the parties, and viewing it in this light, it follows as a necessary consequence, that the plaintiff has failed to shew in his pleadings a good and sufficient cause of action, and that the judgment of the court below must be affirmed. We do not think that the case of a promissory note, referred to in Chitty on Bills, 433, can govern the construction of this covenant. The case of a promissory note, for the payment of money, which is an evidence of indebtedness, is clearly distinguishable from a covenant, binding parties, who stand in different relations to the subject matter of such covenant, to the performance of different and distinct duties under such covenant. The rule is well settled, that when the interest of the parties is several, and the language of the covenant is joint, the right of action founded upon it will be several. For this principle, see the Law Compendium, 285, and the authorities there cited, where it is said, “ if the interest of the parties is several, although the words of the covenant itself be joint, yet the covenant shall be taken to be several; and where the interest is joint, the action must be joint, though the covenant, in terms, appear to be joint and several.” The judgment below is affirmed. judgment affirmed.